In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1648
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

JOHN W. BLOCH III,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
            No. 12-CR-2 — Robert L. Miller, Jr., Judge.
                     ____________________

     ARGUED JANUARY 21, 2016 — DECIDED JUNE 17, 2016
                     ____________________

   Before POSNER, EASTERBROOK, and KANNE, Circuit Judges.
    KANNE, Circuit Judge. Defendant John W. Bloch III has
had three sentencing hearings in four years. He now seeks a
fourth. Bloch argues he is entitled to such relief because the
district court committed error in imposing the length and
conditions of supervised release.
   The third time happens to be a charm in this instance
though, as Bloch is not entitled to another sentencing hear-
2                                                  No. 15-1648

ing. The district court not only adequately explained its justi-
fication for imposing a term of supervised release, it also
adopted a “best practice” suggested by this court for provid-
ing adequate notice to defendants of proposed conditions of
supervised release and justification for the same. Therefore,
we affirm the district court’s sentence.
                       I.   BACKGROUND
   Bloch’s journey through the federal criminal system has
so far included a trial, two appeals, and three sentencings.
We first recount how his case entered into the system before
discussing these subsequent proceedings.
    A. Arrest, Indictment, Trial, and Sentencing
     In November 2011, police responded to a report of gun-
fire at an apartment belonging to Bloch’s girlfriend in
Elkhart, Indiana. An obviously intoxicated Bloch greeted the
officers who had knocked on the door. The officers asked
Bloch and his girlfriend to step outside the apartment so
they could perform a sweep inside to ensure no one was
hurt. During their sweep, the officers discovered a loaded
Glock .40 caliber semi-automatic handgun, a SKS assault ri-
fle, and ammunition for the firearms near both guns.
   As the officers proceeded to remove the guns and am-
munition from the apartment, Bloch objected to the officers
removing the firearms, claiming the guns belonged to him.
Bloch’s status as a convicted felon made his possession of
those firearms illegal, which prompted the officers to arrest
him. Bloch continued to demand the return of his firearms,
even as the police took him to jail.
   In January 2012, a grand jury returned a two-count in-
dictment against Bloch for: (1) unlawful possession of a fire-
No. 15-1648                                                 3

arm by a felon in violation of 18 U.S.C. § 922(g)(1); and (2)
unlawful possession of a firearm after having been convicted
of a domestic-violence misdemeanor in violation of 18 U.S.C.
§ 922(g)(9). A jury convicted him on both counts in April
2012. Three months later, the district court sentenced Bloch
to a total of 138 months’ imprisonment and a 3-year term of
supervised release. The district court’s sentencing memo-
randum filed on the same day of sentencing indicates it in-
corporated the twenty-two conditions of supervised release
contained in Bloch’s presentence investigation report.
   B. First Appeal and First Resentencing
    Bloch appealed both his conviction and sentence. We up-
held the jury’s verdict but remanded for resentencing be-
cause his “convictions arose from the same incident of fire-
arm possession, and the only difference between them is the
disqualified class to which Bloch belonged.” United States v.
Bloch, 718 F.3d 638, 644 (7th Cir. 2013). As a result, Bloch’s
two § 922(g) convictions had to be merged—one conviction
is vacated and merged into the other—because “a person
cannot be convicted of more than one § 922(g) crime based
on a single incident of possession.” Id. at 643–44.
    On remand, the district court sentenced Bloch to 120
months’ imprisonment in October 2013. The district court
also imposed a 3-year term of supervised release with the
same conditions it imposed during Bloch’s first sentencing.
   C. Bloch’s Second Appeal and Second Resentencing
   Bloch again appealed, but on this occasion, he only chal-
lenged his sentence. According to Bloch, the district court
miscalculated his sentencing guidelines range by determin-
ing that a battery by bodily waste conviction qualified as a
4                                                         No. 15-1648

crime of violence under U.S.S.G. §§ 2K2.1(a)(1) and 4B1.2(a).
Even though Bloch had failed to object to the miscalculation,
the government agreed and joined in a motion seeking an
order vacating Bloch’s sentence and a remand to the district
court so he could be resentenced. Agreeing with the gov-
ernment and Bloch, we granted the motion in December
2014 and issued an order vacating Bloch’s sentence and re-
manding his case for resentencing.
    Prior to Bloch’s March 23, 2015, resentencing, 1 the district
court filed in the electronic docket a document captioned
“Notice of Proposed Conditions of Supervision.” The docu-
ment begins by noting that “[s]entencing courts in this cir-
cuit must give advance notice of proposed supervised re-
lease conditions, and the law concerning supervised release
conditions has changed since the previous judgments in this
case.” (citations omitted). The district court then stated that
it would not “re-impose the conditions originally ordered”
and proposed “the following 13 conditions, which [it] be-
lieve[d] to be less onerous than those originally imposed.”
After each proposed condition, the district court provided an
explanation in italics for why it was imposing the condition.
   At Bloch’s second resentencing hearing, the district court
posed this question to both the government and Bloch: “did
you get a chance to review the March 18th notice of pro-
posed conditions of supervision, and, if so, do you have any
objection to any of those proposed conditions?” Both the

1 The district court said during sentencing that the order was entered on
March 18, 2015, which is the date that also appears on the document it-
self; however, the electronic docket indicates the order was entered into
it on March 19, 2015.
No. 15-1648                                                   5

government and Bloch acknowledged they had received and
reviewed a copy of the district court’s notice of proposed
conditions.
   Bloch objected to only one condition, the condition which
required him to “permit a probation officer to meet the de-
fendant at any time, at home or elsewhere, and shall permit
confiscation of any contraband the probation officer ob-
serves in plain view” (“home-visit condition”). According to
Bloch, his concern was with the word “elsewhere” and its
possible infringement on the Fourth Amendment rights of
people with whom he associates.
   The district court attempted to allay Bloch’s concern with
the condition by stating the following:
      When I set forth—proposed to provide that the
      probation officer—that you have to permit a proba-
      tion officer to meet with you at any time, at home
      or elsewhere, my “or elsewhere” didn't suggest
      people’s places where you were not living. The
      idea was that you could—the probation officer
      could make you come to this building to meet with
      you or meet you at a Starbucks or something. I
      would like to maintain that option because it
      doesn't seem like every visit should have to be at
      your home. There should be home visits, but not
      necessarily every visit. So I guess what I would
      propose to do is to provide that you shall permit a
      probation officer to meet you at any time, at home,
      at the Probation Office, or at some public place, and
      shall permit confiscation of any contraband the
      probation officer observes in plain view.
  Bloch responded by telling the district court that he now
wanted to object to the entire condition. The district court
6                                                 No. 15-1648

then stated that the “proposed change in language was
simply to try to improve the comfort level for” Bloch before
overruling the objection.
    After the district court announced Bloch’s guideline
range of 84 to 105 months, it proceeded to consider the fac-
tors contained in 18 U.S.C. § 3553(a) and explain its reason-
ing in relation to several of those factors. Of particular note
was the district court’s discussion of Bloch’s history, includ-
ing his criminal history and the need for a sentence to pro-
tect the public from him. With regard to his history, the dis-
trict court noted that Bloch had multiple felonies and
“seem[ed] to be one of those people about whom the law
should be most serious, as far as possessing firearms.” The
district court also noted that Bloch had “difficulty complying
with conditions of supervision” and denied having an alco-
hol problem, even though his family thought otherwise.
    As for the need for Bloch’s sentence to protect the public
from him, the district court said his extensive criminal histo-
ry “suggests that [he] pose[d] a far greater risk of future
criminal conduct than most defendants who pass through
here do.” And before stating that it planned to impose a 105-
month term of imprisonment, the district court explained
that “in light of [Bloch’s] history of alcohol abuse and com-
mitting crimes while drinking or while having drunk,” it
could not risk the public’s safety on the chance that Bloch’s
years of sobriety in prison would make him less likely to re-
cidivate. Anything less, according to the district court,
would be inappropriate in light of “the seriousness of the
risk that you pose of future criminal conduct, [and] the risk
of violent crime.”
No. 15-1648                                                     7

    The district court also stated that it planned to impose a
3-year term of supervised release and to incorporate the
conditions from its March 18 notice of proposed conditions
of supervision. The district court then asked Bloch if he had
any objections to the sentence other than his objection to the
condition allowing for home visits. Bloch responded that he
did not. To be sure that this was Bloch’s only objection, the
district court asked him to again confirm his answer, and he
did. The district court then orally pronounced the sentence
of 105 months’ imprisonment and 3-year term of supervised
release, whose conditions it incorporated by reference to the
March 18 notice.
                         II. ANALYSIS
    In this third appeal, Bloch only challenges his term of su-
pervised release and the conditions associated with it. Ac-
cording to Bloch, the district court committed procedural er-
ror when it failed to make adequate findings to support the
imposition of a supervised release term. With respect to the
conditions of supervised release, Bloch argues the district
court committed procedural error by failing to orally pro-
nounce all of the supervised release conditions from the
bench. Bloch also presents various constitutional and sub-
stantive challenges to eight of the supervised release condi-
tions imposed upon him.
   When reviewing challenges to the term and/or conditions
of supervised release, we do so with the following frame-
work in mind:
      Under 18 U.S.C. § 3583(d), a sentencing court has
      discretion to impose appropriate conditions of su-
      pervised release, to the extent that such conditions
      (1) are reasonably related to the factors identified in
8                                                      No. 15-1648

       § 3553(a), including the nature and circumstances
       of the offense and the history and characteristics of
       the defendant; (2) involve no greater deprivation of
       liberty than is reasonably necessary for the purpos-
       es set forth in § 3553(a); and (3) are consistent with
       the policy statements issued by the Sentencing
       Commission. Policies emphasized by the Sentenc-
       ing Commission include deterrence, rehabilitation,
       and protecting the public.
United States v. Armour, 804 F.3d 859, 867 (7th Cir. 2015)
(quoting United States v. Ross, 475 F.3d 871, 873 (7th Cir.
2007)). We review Bloch’s procedural challenges de novo.
United States v. Baker, 755 F.3d 515, 522 (7th Cir. 2014).
    Substantive challenges to conditions of supervised re-
lease have a different standard of review. We review the dis-
trict court’s imposition of a condition for abuse of discretion,
so long as the defendant objected to it before the sentencing
judge. United States v. Poulin, 809 F.3d 924, 930 (7th Cir.
2016). When a condition goes unchallenged though, we re-
view the district court’s imposition for plain error. Id.
    A. Findings to Support Supervised Release Term
   A sentencing court must follow a two-step process.
“First, it must determine the defendant’s sentencing range
under the guidelines. Second, it must hear the arguments of
the parties and conclude by making an individualized as-
sessment of the appropriate sentence based on the [18
U.S.C.] § 3553(a) factors.” United States v. Adkins, 743 F.3d
176, 189 (7th Cir. 2014) (citations and internal quotation
marks omitted).
   Bloch challenges the district court’s performance of the
second step here. He contends the district court committed
No. 15-1648                                                   9

reversible error when it “said nothing to justify its decision
to impose 3 years of supervised release.” (Appellant Br. at
14.) Bloch reads our precedent as requiring a district court to
provide “separate § 3553(a) justifications” for its imposition
of a term of imprisonment and a term of supervised release
pursuant to 18 U.S.C. § 3853(c). (Appellant Reply at 3.) From
Bloch’s perspective, any justification that the district court
provided for its sentence during the hearing was in connec-
tion with its decision to impose a term of imprisonment, not
supervised release.
    We disagree. Contrary to Bloch’s position, the district
court was not required to provide two separate explanations,
one for the term of imprisonment and one for the term of
supervised release. Nothing in the statutes at issue—18
U.S.C. § 3553 and § 3583—supports Bloch’s strained inter-
pretation. Section 3553(c) states that “[t]he court, at the time
of sentencing, shall state in open court the reasons for its im-
position of the particular sentence.” (emphasis added). Con-
gress used the singular form of “sentence” because at sen-
tencing a district court hands down only one “sentence,”
which can include a term of supervised release. See United
States v. Downs, 784 F.3d 1180, 1182 (7th Cir. 2015) (recogniz-
ing that one criminal sentence can “consist[] of more than
one form of punishment”); United States v. Kappes, 782 F.3d
828, 837 (7th Cir. 2015) (“Any term of supervised release is
considered part of the overall sentence.”); Adkins, 743 F.3d at
192 (our precedent “suggests that terms of supervised re-
lease are part of the sentence”). No part of § 3553(c) requires
the district court to bifurcate its consideration, discussion,
and evaluation of the § 3553(a) sentencing factors, which al-
10                                                         No. 15-1648

so happens to include all the factors a district court must
consider in imposing a term of supervised release. 2
    We have come to the same conclusion before and recog-
nized that a district court need only provide one overarching
explanation and justification—tethered, of course, to the
§ 3553(a) factors—for why it thinks a criminal sentence com-
prised of both terms of imprisonment and supervised release
is appropriate. Kappes, 782 F.3d at 847 (calling a district
court’s decision “to discuss [its] reasons for imposing the
sentence as a whole,” including combining its explanation
for “the length of custody and supervised release, consistent
with the relevant § 3553(a) factors” a “reasonable choice”);
Armour, 804 F.3d at 867–68 (rejecting defendant’s argument
that “his term of supervised release [was] improper because
the district court gave no justification for the length of the
supervised release” and explaining that “[s]upervised re-
lease is part of the sentence imposed, so the district court's
justifications for imposing [a term of imprisonment] also ap-
ply to the … term of supervised release.”) Adopting Bloch’s
interpretation would be not only impractical but inconsistent
with our precedent. Indeed, we do not even require the dis-
trict court to discuss any particular factors in any particular
fashion when imposing a sentence of incarceration, so long


2 There are only two subsections from § 3553(a) that are excluded from
the list of factors the district court may consider in imposing a term of
supervised release. Those subsections excluded are “the need for the sen-
tence imposed—to reflect the seriousness of the offense, to promote re-
spect for the law, and to provide just punishment for the offense,”
§ 3553(a)(2)(A), and “the kinds of sentences available,” § 3553(a)(3). See
§ 3583(c).
No. 15-1648                                                   11

as it considers them and provides an “adequate statement of
reasons, consistent with § 3553(a), for thinking the sentence
it selects is appropriate.” United States v. Shannon, 518 F.3d
494, 496 (7th Cir. 2008) (citations omitted).
    Here, the district court provided ample justification for
its sentence, including its imposition of a 3-year term of su-
pervised release. The district court discussed Bloch’s history,
including his criminal history, and the need for Bloch’s sen-
tence to protect the public from him, which are two factors
the district court had to consider in determining the appro-
priate term of supervised release. See 18 U.S.C. § 3583(c). In
so doing, the district court observed that Bloch posed a high
risk of recidivism, including “the risk of violent crime,” and
had “difficulty complying with conditions of supervision.”
As we have observed, “[r]educing recidivism is the main
purpose of supervised release.” United States v. Siegel, 753
F.3d 705, 708 (7th Cir. 2014).
    The district court also noted Bloch’s refusal to
acknowledge a substance abuse problem that his family be-
lieves he has, a problem that has led to many encounters
with law enforcement. That these justifications may also
form the basis for Bloch’s term of imprisonment is of no
moment. The district court was under no requirement to
provide two separate justifications for one criminal sentence.
See § 3553(c) (“The court, at the time of sentencing, shall state
in open court the reasons for its imposition of the particular
sentence.” (emphasis added)).
   Bloch argues against our reliance on Armour because he
says it “misapprehends” United States v. Thompson, 777 F.3d
368 (7th Cir. 2015). (Appellant Reply at 3.) He seizes upon a
passage from Thompson in which we explain that § 3583(c)
12                                                   No. 15-1648

requires a district court to state at the sentencing hearing its
reasons for imposing supervised release based upon the
§ 3553(a) factors. 777 F.3d at 373. According to Bloch,
“Thompson never said that by adequately explaining the
length of a defendant’s prison sentence, a district court nec-
essarily gives a sufficient justification for the length of su-
pervision.” (Appellant Reply at 3.)
    It is Bloch, however, who misapprehended Thompson by
reading too much into this particular passage. That passage
states that a district court imposing a criminal sentence that
includes a term of supervised release must provide justifica-
tion—considering the § 3553 factors—for why it did so. No
more, no less.
     Thompson at no point suggests that a district court must
give two separate justifications for one criminal sentence.
There, we did not assume the district court’s sentencing jus-
tification in those cases related only to its imposition of the
term of imprisonment, and as a result, remanded the cases to
reconsider the term imprisonment as well as the term and
conditions of supervised release. We took this approach be-
cause, as we explained in Kappes:
       [T]he custodial and supervised release portions of a
       sentence serve somewhat, though not entirely,
       overlapping purposes, there might properly be an
       interplay between prison time and the term and
       conditions of supervised release. If certain super-
       vised release conditions are vacated, the balance
       struck by the sentencing judge might be disrupted
       to a degree where the judge would wish to alter the
       prison term and/or other conditions to ensure that
       the purposes of deterrence, rehabilitation, and pro-
       tecting the public are appropriately furthered by
No. 15-1648                                                  13

       the overall sentence. Accordingly, as we did in
       Thompson, we vacate the entire sentences and re-
       mand for a complete resentencing
782 F.3d at 867 (citation and footnote omitted). The relation-
ship and interplay between these components all but re-
quires them to be considered and discussed together in justi-
fying a defendant’s sentence.
    Bloch’s reliance on United States v. Moore, 788 F.3d 693
(7th Cir. 2015) and Downs, 784 F.3d 1180, is also misplaced.
In Moore, the district court did not “enunciat[e] its finding
that a term of supervised release was necessary,” which is
what lead us to remand the case for resentencing. 788 F.3d at
696. Here, unlike Moore, the district court enunciated that a
“three-year supervised release term that was originally im-
posed [at Bloch’s earlier sentencing] is appropriate.” And, as
discussed above, the district court explained why he needs
supervision in light of his past recidivism and substance
abuse issues.
    As for Downs, Bloch argues the following sentence sup-
ports his position: “[The district court] was required, before
deciding on the length of the defendant’s term of supervised
release, to calculate the guidelines range and assess its ap-
propriateness as a guide to sentencing the defendant, in light
of the sentencing factors in 18 U.S.C. § 3553(a).” 784 F.3d at
1181. Nothing in that passage is incompatible with our con-
clusion today or with what the district court did in Bloch’s
case. The district court here properly calculated the guide-
lines range, assessed its appropriateness in sentencing the
defendant, and explained its justification for its criminal sen-
tence through a discussion of the § 3553(a) factors. The dis-
trict court gave an adequate explanation for its sentence, in-
14                                                        No. 15-1648

cluding his term of supervised release, and therefore did not
commit procedural error.
     B. Oral Pronouncement of Supervised Release Conditions
    In Thompson, we expressed a concern that district courts
in this circuit were not providing defendants adequate no-
tice of the supervised release conditions that the court may
impose upon them and the reasons for doing so. 777 F.3d at
377. 3 There, we suggested one “best practice” could be for
the court to “inform the parties of the conditions and the
possible reasons for imposing them, so that they can develop
arguments pro or con to present at the sentencing hearing.”
Id. at 377. We expressed the same concern in Kappes and
suggested a similar approach. 782 F.3d at 842–43 (stating
“that it is important [for sentencing judges] to give advance
notice of the conditions being considered” and suggesting
that those judges require the reasons for the recommended
conditions appear in presentence reports).
    Thompson’s suggested best practice was the one embraced
by the district court here. Prior to Bloch’s sentencing, the dis-
trict court circulated the conditions it proposed to impose
upon Bloch and the reasons why it planned to impose each
condition. The government and Bloch acknowledged receipt
of these proposed conditions, and we can infer from Bloch’s
concerns with the home-visit condition that he had a chance
to review them. Neither the government, nor Bloch could
claim lack of notice. It was no surprise then that Bloch did


3 We have long required that defendants receive notice of special condi-
tions of supervised release that are “out of the ordinary, and thus unex-
pected.” United States v. Scott, 316 F.3d 733, 736 (7th Cir. 2003).
No. 15-1648                                                 15

not object when the district court incorporated those pro-
posed conditions by reference during its oral pronounce-
ment, as Bloch confirmed on two prior occasions that he had
no further concern with his sentence other than the home-
visit condition.
    Typically, in these circumstances, no good deed goes un-
punished. Bloch now complains that the district court need-
ed to orally pronounce each and every one of the thirteen
conditions the district court imposed. While it is true we
have said that a district court “need[s] to orally pronounce
all conditions [of supervised release] from the bench,”
Kappes, 782 F.3d at 862, we did so only because of the rule
that “when there is a conflict between an oral and later writ-
ten sentence, the oral judgment pronounced from the bench
controls,” United States v. Johnson, 765 F.3d 702, 710–11 (7th
Cir. 2014). As we saw in Johnson, this rule works to prevent
the practice of district courts imposing supervised release
conditions that were never pronounced at sentencing. 765
F.3d at 711. If such conditions are never pronounced at sen-
tencing, then the defendant is deprived of the right of object-
ing to them. See Kappes, 782 F.3d at 843 (“The goal of provid-
ing the parties with advance notice of the conditions at issue
is to allow the parties to present an informed response.”)
    That possible harm is not present in this situation where
Bloch had a chance to review the supervised release condi-
tions as well as the reasons for imposing them, and he was
given a meaningful opportunity to object. In fact, Bloch had
far more opportunity to review and consider objections to
those conditions than the defendants who have them read
and imposed upon them at sentencing.
16                                                       No. 15-1648

    Just as important is that the district court’s approach here
does not create a situation where the oral sentence conflicts
with the written judgment filed in the case’s docket after
sentencing occurs. Neither the government, nor Bloch con-
tends there is any conflict between the March 18 notice of
proposed conditions, which was orally incorporated by ref-
erence, and the written judgment entered. The reason then
for the rule laid down in Kappes is satisfied, as the oral pro-
nouncement and written judgment do not conflict. Also, of
equal importance is the fact that the defendant received ade-
quate notice of the proposed conditions. We see no reason
why a district court cannot follow this approach moving
forward. The district court could also specifically confirm
that the defendant waives a formal reading of the conditions
during the court’s oral pronouncement of the sentence. Sec-
tions 3553 and 3583 are not, after all, the court reporter’s
welfare act. The district court did not commit procedural er-
ror in imposing Bloch’s conditions of supervised release by
incorporating its March 18 notice by reference into Bloch’s
sentence.
     C. Challenge to the Supervised Release Conditions
    Bloch challenges the imposition of eight of the conditions
of his supervised release, including the imposition of the
home-visit condition. At his second resentencing, he objected
to the home-visit condition but no others. We begin by eval-
uating the government’s argument that Bloch waived his
right to challenge those other seven conditions.
     1. Waiver as to Seven of the Eight Conditions
    Waiver is “‘when a criminal defendant intentionally re-
linquishes a known right.’” Armour, 804 F.3d at 865. (quoting
No. 15-1648                                                   17

United States v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007)). It
works to “extinguish[] any error and precludes appellate re-
view.” Id. (quotation marks omitted). In addressing waiver
in the supervised release context, we have articulated the fol-
lowing rule: “[a] response to a general inquiry at the end of
sentencing, and unaccompanied by either (1) an explicit ap-
proval of the condition or (2) a strategic reason to forego the
argument at the hearing, does not constitute waiver.” United
States v. Hinds, 770 F.3d 658, 665 (7th Cir. 2014) (citing United
States v. Farmer, 755 F.3d 849, 853 (7th Cir. 2014). Applying
this rule, we have refused to find waiver in the supervised
release context where the district court asked if there was
“anything else” at the end of sentencing, Farmer, 755 F.3d at
853–54, and where the defendant answered “no” to the dis-
trict court’s “question regarding awareness of legal reasons
why the sentence should not be imposed,” Hinds, 770 F.3d at
665. See also United States v. Speed, 811 F.3d 854, 857 (7th Cir.
2016) (refusing to apply waiver where the judge asked if
there was “anything unclear or confusing” about the de-
fendants’ sentence, and the defendants said no).
    This rule, however, does not work to prevent the applica-
tion of waiver here. As an initial matter, Bloch cannot claim
lack of notice or surprise at the conditions the district court
planned to impose, which distinguishes this case from those
where we refused to apply waiver. See Hinds, 770 F.3d at 665
(defendant received no advance notice of the special condi-
tions imposed on him); Farmer, 755 F.3d at 852–53 (proposed
conditions of supervised release were not distributed to the
government and defendant prior to sentencing). Here, Bloch
acknowledged that he had a chance to review the district
court’s March 18 proposed notice of conditions.
18                                                No. 15-1648

    Bloch also had the opportunity to object to the proposed
conditions. The district court asked him if he had any objec-
tions to the conditions, and he responded that he had only
one objection—to the condition allowing for home visits.
And Bloch’s decision to single out and object to only one
condition is the very “[t]ouchstone of waiver,” as it indicates
“a knowing and intentional decision.” Armour, 804 F.3d at
865 (quotation marks omitted). In other words, it reflects “a
strategic reason to forego the argument at the hearing.”
Hinds, 770 F.3d at 665. While there may not be a good strate-
gic reason for holding back a valid objection to a condition,
that fact does not render the defendant’s decision any less
intentional. That is why we require defendants to voice their
objections to the district court if they wish to preserve them
for appellate review.
    Finally, nothing about the district court’s questioning
concerning Bloch’s supervised release conditions is vague or
confusing. Bloch knew that “he could lodge an objection and
purposefully declined to do so.” United States v. Murry, 395
F.3d 712, 717 (7th Cir. 2005) (applying waiver where district
court twice asked defendant if he objected to jury instruc-
tions, and defendant responded that he did not). Before pro-
nouncing its sentence, the district court asked “assuming
[Bloch] continues to object to Supervised Release Condition
10, does the defense have any further objection to the pro-
posed sentence?” Bloch responded that he did not “other
than [the objection] previously stated.” Bloch undoubtedly
understood that the district court’s question here applied not
only to the proposed term of imprisonment but also to the
proposed conditions of supervised release. And, the district
court confirmed that Bloch had no further objections to the
proposed sentence. All together, the district court asked
No. 15-1648                                                              19

Bloch three times if he had any concerns with the proposed
conditions of supervised release. Other than objecting to the
condition allowing for home visits, he said he did not have
any.
    Therefore, Bloch waived his ability to challenge all but
the supervised release condition relating to home visits. See
United States v. Lewis, No. 14-3635, 2016 WL 3004435, at *5
(7th Cir. May 24, 2016) (finding waiver where “[t]here were
no surprises in the sentencing hearing related to supervised
release” and the defendant did not object).
    2. Home Visits
    The only condition that Bloch can challenge on appeal
then is the condition allowing the “probation officer to meet
[Bloch] … at home or elsewhere” and to confiscate “any con-
traband the probation officer observes in plain view.” The
condition generally prohibits the probation officer from con-
ducting such a visit to between the hours of 11 p.m. and 7
a.m. Bloch argues the imposition of this condition upon him
is invalid under the Fourth Amendment and that the district
court abused its discretion in imposing it. 4
   As to Bloch’s argument that this condition violates the
Fourth Amendment, we have already considered and reject-
ed the same in Armour. 804 F.3d at 870; 5 see also United States


4 While Bloch casts his challenge to this condition as a procedural one,
we assume his challenge to be substantive in nature, as he admits the
district court provided some justification for the imposition of this condi-
tion. His concern lies with the reasonableness of that justification.
5Contrary to Bloch’s assertion in his reply brief, Armour does not rely
upon a “‘waiver’ case” in supporting its conclusion on this issue. (Appel-
                                                            (continued…)
20                                                          No. 15-1648

v. Carson, No. 15-2899, 2016 WL 2641821, at *1 (7th Cir. May
6, 2016). We see no reason to revisit our decision and find its
reasoning applies with equal force here. Supervised release
conditions may implicate fundamental constitutional rights,
“so long as those conditions are reasonably related to the
ends of rehabilitation and protection of the public from re-
cidivism.” Armour, 804 F.3d at 870 (quotation marks omit-
ted). As we describe below, the district court did that here.
    His other principal concern appears to be with the ade-
quacy of the district court’s reasoning in imposing this con-
dition. According to Bloch, the district court failed to ex-
pound upon its justification that the home visit can “facili-
tate the probation officer’s ability to help” him. For example,
Bloch contends the district court did not properly explain
how home visits “provide the defendant with needed educa-
tional or vocational training, medical care, or other correc-
tional treatment in the most effective manner,” which is a
factor to consider under § 3553(a).
   Bloch misunderstands what is required to justify the im-
position of a discretionary condition of supervised release.
The district court here provided a more than adequate and
reasonable explanation for why a home-visit condition was
appropriate. As a preliminary matter, the district court
properly incorporated its justification from the March 18 no-


(…continued)
lant Reply at 21.) The case relied upon by this court in Armour is United
States v. Sines, 303 F.3d 793 (7th Cir. 2002). While we found the defendant
there waived some of his arguments, we did not apply waiver in the sec-
tion Armour cited and quoted. Rather, we reviewed the condition at issue
for an abuse of discretion. Id. at 800–01.
No. 15-1648                                                 21

tice into Bloch’s sentencing hearing. This approach gave
Bloch advance notice of the court’s reasoning for why it
planned to impose certain conditions, which gave him more
than enough time to formulate objections.
    The court’s explanation that the home visit would “help”
Bloch makes sense when read in context of the sentencing
hearing as a whole. We have observed this condition helps
the defendant “reintegrate into society after his time in pris-
on and to ensure that he is abiding by the conditions of his
supervised release.” Armour, 804 F.3d at 870. Further, the dis-
trict court expressed concerns about Bloch’s “difficulty com-
plying with conditions of supervision” during the hearing.
The Supreme Court has recognized that assistance in this
“decompression stage” is particularly necessary for defend-
ants like Bloch who have demonstrated issues in complying
with conditions of supervised release. Johnson v. United
States, 529 U.S. 694, 709 (2000).
    The district court also stated in its March 18 notice that
this condition was necessary to “monitor” and “protect the
public if the defendant is found to be violating the condi-
tions of release.” We have already concluded such a justifica-
tion for imposing the home-visit condition is sufficient. See
Carson, 2016 WL 2641821, at *2 (finding sufficient a “judge’s
statement that the home-visit condition will enable the pro-
bation office to ‘keep watch’ and help enforce the other terms
of release”).
   There was even more said during the sentencing hearing
to justify this condition. The district court explained that
Bloch posed a high risk of recidivism, a risk that was made
greater by his purported problems with alcohol. Meetings
with a probation officer then at Bloch’s home or a “public
22                                                 No. 15-1648

place” could not only serve to check on Bloch’s sobriety but
also to see if he was in possession of firearms. The explana-
tions provided by the district court here for this condition no
doubt are adequate and reasonable.
    Finally, we address Bloch’s objection with the district
court’s use of “or elsewhere” in the home-visit condition at
the sentencing hearing, even though Bloch did not raise this
argument on appeal. In United States v. Henry, we expressed
concern with the use of “or elsewhere” in a similar home-
visit condition, as it could allow for a probation officer “to
pick a location that may be inconvenient for the defendant.”
813 F.3d 681, 683 (7th Cir. 2016). Unlike the situation in Henry
though, the district court here provided further clarification
for what it meant by “or elsewhere.” According to the dis-
trict court, the term “elsewhere” means a “public place,”
such as a Starbuck’s coffee shop, or the probation office.
While not as ideal as the suggestions made for this condition
in Henry, we believe this explanation provides sufficient
guidance to the probation officer as to what an acceptable
meeting place would be. As we said in Kappes, “at some
point, we must fairly presume [the defendant]’s probation
officer will apply the conditions in a reasonable manner.”
782 F.3d at 857 (quotation marks omitted).
No. 15-1648                                23

                    III. CONCLUSION
   For the foregoing reasons, we AFFIRM.